Case: 19-13439   Date Filed: 04/06/2020   Page: 1 of 2



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13439
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:18-cr-00223-RBD-EJK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ROBERTO OQUENDO,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 6, 2020)

Before MARTIN, ROSENBAUM, and TJOFLAT, Circuit Judges.

PER CURIAM:
              Case: 19-13439     Date Filed: 04/06/2020   Page: 2 of 2



      Attorney Charles E. Taylor, Jr., appointed counsel for Roberto Oquendo in

this direct criminal appeal, has moved to withdraw from further representation of

Oquendo and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Oquendo’s conviction and sentence are

AFFIRMED.




                                             2